Judgment of conviction affirmed. Upon this appeal there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: the defendant argued that his conviction violated the Fourteenth Amendment of the Constitution of the United States in that the sentence of death was *Page 804 
based upon information supplied by witnesses with whom the accused had not been confronted and as to whom he had no opportunity for cross-examination or rebuttal; this court held that the sentence aforesaid did not violate the Fourteenth Amendment of the Constitution of the United States. No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE and FULD, JJ.